  Case 15-41107          Doc 24       Filed 11/11/19 Entered 11/11/19 10:00:23     Desc Main
                                        Document     Page 1 of 6


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In Re:
                                                       Case No. 1:15-bk-41107

DANIELLE K. GULLICKSON                                 Chapter 13

                                                       Honorable LaShonda A. Hunt
                                      Debtor(s)

                                        NOTICE OF MOTION

To:       See attached service list

        PLEASE TAKE NOTICE that on December 9, 2019 at 9:30 a.m., the undersigned will
appear before the Honorable LaShonda A. Hunt at the Everett McKinley Dirksen United States
Courthouse, 219 South Dearborn Street, Courtroom 719, Chicago, Illinois and will then and there
present DEBTOR’S MOTION TO MODIFY CHAPTER 13 PLAN, a copy of which is hereby
served upon you.

                                      CERTIFICATE OF SERVICE

        I, Joseph Scott Davidson, hereby certify that I caused a copy of this notice and motion to
be served, via electronic case filing to Marilyn O. Marshall, Chapter 13 Trustee and via United
States First Class Mail to all parties listed on the attached service list, on November 11, 2019
before the hour of 5:00 p.m. from the office located at 2500 South Highland Avenue, Suite 200,
Lombard, Illinois 60148.

                                                      /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      jdavidson@sulaimanlaw.com

                                                      Counsel for Danielle K. Gullickson
                  Case
Label Matrix for local    15-41107
                       noticing         Doc 24 U.S.Filed  11/11/19
                                                     Bankruptcy Court Entered 11/11/19 10:00:23
                                                                                          12-13 Conti Desc   Main
                                                                                                      Condo Association
0752-1                                               Document
                                               Eastern Division       Page 2 of 6         12 Conti Parkway
Case 15-41107                                   219 S Dearborn                                Elmwood Park, IL 60707-4529
Northern District of Illinois                   7th Floor
Eastern Division                                Chicago, IL 60604-1702
Sun Nov 10 21:11:34 CST 2019
ACS Inc                                         ACS Loan Science LLC                          Afni
1753 N Tripp Avenue                             2111 Kramer Lane, Suite 200                   1310 Martin Luther King Drive
Chicago, IL 60639-4861                          Austin, TX 78758-4069                         Bloomington, IL 61701-1465



Afni, INC                                       Afni, Inc.                                    (p)BROTHER LOAN AND FINANCE COMPANY
PO Box 3667                                     1310 MLK Drive                                7621 W 63RD ST
Bloomington, IL 61702-3667                      P.O. Box 3517                                 SUMMIT IL 60501-1811
                                                Bloomington, IL 61702-3517


Boone County Treasurer                          Capital One, N.A. *                           Capital One, N.A.*
1212 Logan Avenue, Suite 104                    c/o American Infosource                       1680 Capital One Drive
Belvidere, IL 61008-4033                        P.O Box 54529                                 Mc Lean, VA 22102-3407
                                                Oklahoma City, OK 73154-1529


Cerastes, LLC                                   Comcast                                       Comcast
C O WEINSTEIN & RILEY, PS                       2001 York Road                                One Comcast Center
2001 WESTERN AVENUE, STE 400                    Oak Brook, IL 60523-1973                      Philadelphia, PA 19103-2899
SEATTLE, WA 98121-3132


Corporate America Family Credit Union           Corporate America Federal Credit Union        Delbert Services
2075 Big Timber Rd                              Attn: Collections Dept                        Rodney Square N 1100 N M
Elgin, IL 60123-1140                            2075 Big Timber Rd                            Wilmington, DE 18901
                                                Elgin, IL 60123-1140


Dish Network                                    Equifax Information Services, LLC             Experian Information Solutions, Inc.
9601 S. Meridian Boulevard                      1550 Peachtree Street NW                      475 Anton Boulevard
Englewood, CO 80112-5905                        Atlanta, GA 30309-2468                        Costa Mesa, CA 92626-7037



Fifth Third Bank                                Fifth Third Bank                              Fifth Third Bank
222 Riverside Plaza                             Fifth Third Bank Bankruptcy Department,       Fifth Third Bank Bankruptcy Department,
Chicago, IL 60606-6200                          1830 E Paris Ave Se                           1830 East Paris Avenue
                                                Grand Rapids, MI 49546-6253                   Grand Rapids, MI 49546-6253


Fifth Third Mortgage Company                    Fifth Third Mortgage Company                  (p)INTERNAL REVENUE SERVICE
5001 Kingsley Drive, 1MOBBW                     c/o Pierce & Associates                       CENTRALIZED INSOLVENCY OPERATIONS
Cincinnati, OH 45227-1114                       1 N. Dearborn, Suite 1300                     PO BOX 7346
                                                Chicago, IL 60602-4321                        PHILADELPHIA PA 19101-7346


Internal Revenue Service                        NCB Management Services Inc                   NCB Management Services, Inc.
PO Box 7346                                     One Allied Drive                              PO Box 1099
Philadelphia, PA 19101-7346                     Trevose, PA 19053-6945                        Langhorne, PA 19047-6099
                  CaseIncorporated
NCB Management Services,  15-41107          Doc 24 Pierce
                                                     Filed   11/11/19 Entered 11/11/19 10:00:23
                                                          & Associates                               Desc Main
                                                                                          (p)PLAZA SERVICES   LLC
One Allied Drive                                        Document
                                                   1 North Dearborn    Page 3 of 6        ATTN MANNY WILLIAMS
Feasterville Trevose, PA 19053-6945                    Ste 1300                                             110 HAMMOND DRIVE
                                                       Chicago, IL 60602-4373                               SUITE 110
                                                                                                            ATLANTA GA 30328-4806

Porania LLC                                            (p)PORTFOLIO RECOVERY ASSOCIATES LLC                 Portfolio Recovery Associates, Inc
P. O. Box 11405                                        PO BOX 41067                                         120 Corporate Boulevard
Memphis TN 38111-0405                                  NORFOLK VA 23541-1067                                Norfolk, VA 23502-4952



Sir Finance Corp                                       Stellar Recovery Inc                                 Stellar Recovery, Inc
6140 N Lincoln Ave                                     1327 Hwy 2 W                                         1327 Highway 2 West
Chicago, IL 60659-2318                                 Suite 100                                            Suite 100
                                                       Kalispell, MT 59901-3413                             Kalispell, MT 59901-3413


Trans Union LLC                                        US Bancorp Center                                    US Bank
P.O. Box 2000                                          800 Nicollet Mall                                    505 N 7th Street
Chester, PA 19016-2000                                 Minneapolis, MN 55402-2511                           Saint Louis, MO 63101-1608



US Employees Credit Union                              Charles L. Magerski                                  Danielle K Gullickson
230 S Dearborn Street, Suite 29                        Sulaiman Law Group, LTD                              306 W Pleasant St
Chicago, IL 60604-1505                                 900 Jorie Boulevard                                  Belvidere, IL 61008-5234
                                                       Suite 150
                                                       Oak Brook, IL 60523-3810

Joseph S Davidson                                      Marilyn O Marshall                                   Patrick S Layng
Sulaiman Law Group, Ltd.                               224 South Michigan Ste 800                           Office of the U.S. Trustee, Region 11
2500 S. Highland Ave                                   Chicago, IL 60604-2503                               219 S Dearborn St
Suite 200                                                                                                   Room 873
Lombard, IL 60148-7103                                                                                      Chicago, IL 60604-2027



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


BROTHER LOAN & FINANCE CO,                             IRS Department of Treasury                           Plaza Services
7621 W. 63RD ST.                                       ACS Support - Stop 5050                              Bankruptcy Claims Dept
SUMMIT,IL. 60501                                       PO Box 219236                                        110 Hammond Drive, Suite 110
                                                       Kansas City, MO 64121                                Atlanta, GA 30328


Portfolio Recovery                                     (d)Portfolio Recovery Associates                     (d)Portfolio Recovery Associates LLC
Attn: Bankruptcy                                       Po box 12914                                         PO Box 41067
Po Box 41067                                           Norfolk, VA 23541                                    Norfolk, VA 23541
Norfolk, VA 23541


(d)Portfolio Recovery Associates, LLC                  (d)Portfolio Recovery Associates, LLC
Successor to                                           Successor to
CAPITAL ONE BANK (USA), N.A.                           U.S. BANK NATIONAL ASSOCIATION
POB 41067                                              POB 41067
Norfolk, VA 23541                                      Norfolk, VA 23541
                  Case 15-41107           Doc 24       Filed 11/11/19 Entered 11/11/19 10:00:23                      Desc Main
                                                         Document     Page 4 of 6

                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Fifth Third Mortgage Company                      End of Label Matrix
                                                     Mailable recipients    47
                                                     Bypassed recipients     1
                                                     Total                  48
  Case 15-41107         Doc 24    Filed 11/11/19 Entered 11/11/19 10:00:23            Desc Main
                                    Document     Page 5 of 6


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:
                                                        Case No. 1:15-bk-41107

DANIELLE K. GULLICKSON                                  Chapter 13

                                                        Honorable LaShonda A. Hunt
                                   Debtor(s)

                           DEBTOR’S MOTION TO MODIFY PLAN

          NOW COMES, MICHELE M. LOCKWOOD ( the “Debtor”), through counsel,

SULAIMAN LAW GROUP, LTD., pursuant to 11 U.S.C. §1329 moves the Court to Modify

Chapter 13 Plan. In support thereof, Debtor states as follows:

          1.     On December 3, 2015, Debtor filed a voluntary petition for relief under Chapter 13

of the Bankruptcy Code [Doc. #1].

          2.     On January 27, 2016, an Order Confirming Plan was entered [Doc. #19].

          3.     Debtor’s confirmed plan provides:

          Section D. Payments by the debtor to the trustee; plan term and completion

                 1. Initial plan term. The debtor will pay to the trustee $312.00 monthly for
                 60 months for total payments, during the initial plan term, of $18,720.00.

                 Section E. Disbursements by the trustee

                 The trustee shall disburse payments received from the debtor under this plan
                 as follows:

                 8. General unsecured claims (GUCs). All allowed nonpriority unsecured
                 claims *** shall be paid, pro rata, in full.

          4.     On October 18, 2019, the Chapter 13 Trustee filed a Motion to Dismiss Case for

Material Default [Doc. #22].
  Case 15-41107       Doc 24      Filed 11/11/19 Entered 11/11/19 10:00:23         Desc Main
                                    Document     Page 6 of 6


       5.      The Chapter 13 Trustee stated that the plan is in material default as it cannot

complete at the proposed terms.

       6.      Specifically, the Chapter 13 Trustee stated that the balance on the case is

approximately $23,906.87, and the phan will not complete for another 77 months.

       7.      Accordingly, Debtor proposes paying to the trustee to $1,815.00 monthly for the

remaining plan term – beginning with the December 2019 payment.

       8.      Modifying Debtor’s plan will not prejudice the general unsecured creditors, as they

will continue to be paid, in full, as provided for in Debtor’s confirmed plan.

       WHEREFORE, Debtor respectfully requests this Court enter an Order Modifying

Debtor’s Chapter 13 Plan to increase the Debtor’s payment to the trustee to $1,815.00 monthly for

the remaining plan term; and grant any other relief deemed appropriate and equitable.

Dated: November 11, 2019                              Respectfully submitted,

                                                      DANIELLE K. GULLICKSON

                                                      By: /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      jdavidson@sulaimanlaw.com
